Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1801748.3, filed on 2/2/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the plural tag-guard control bits for each page table entry specify tag-check rules dependent on a type of the memory access.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 & 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 & 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. [hereinafter Stark] PG Pub US 2016/0371179 A1.

Regarding claims 13, 22, & 23, Stark discloses:
address translation circuitry to perform a translation of virtual addresses into physical addresses in dependence on stored page table mappings between the virtual addresses and the physical addresses (Page table [0056]), wherein the stored page table mappings comprise tag-guard control information (the processing system may further determine whether the memory page that is being accessed is marked for MCD validation in the page table (PT). In an illustrative example, memory pages may be marked for MCD validation by a protection key (PK) referenced by the corresponding page table entry (PTE) [0056]); and 
memory access circuitry to perform a tag-guarded memory access in response to a target physical address, the tag-guarded memory access comprising a guard-tag check of comparing an address tag associated with the target physical address with a guard tag stored in association with a block of one or more memory locations comprising an addressed location identified by the target physical address (Method 800 may be performed by a computer system that may comprise hardware (e.g., circuitry, dedicated logic, and/or programmable logic), software (e.g., instructions executable on a computer system to perform hardware simulation), or a combination thereof…Responsive to determining, at block 804, that MCD validation should be performed with respect to the pointer referenced by the memory allocation request [0051-0053]), 
wherein the memory access circuitry is arranged to perform a non-tag-guarded memory access to the addressed location in response to the target physical address without performing the guard-tag check in dependence on the tag-guard control information (Otherwise (e.g., if the MCD table pointer contains a zero address), the MCD validation for the application is presumed to be disabled [0054]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 13. Stark also discloses:
wherein the stored page table mappings comprise a tag-guard control bit for each page table entry and the memory access circuitry is responsive to the tag-guard control bit having a predetermined first value to perform the tag-guarded memory access to the addressed location and the memory access circuitry is responsive to the tag-guard control bit having a predetermined second value to perform the non-tag-guarded memory access to the addressed location (Otherwise (e.g., if the MCD table pointer contains a zero address), the MCD validation for the application is presumed to be disabled [0054] Zero being the second value and 1 being the first value).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 13. Stark also discloses:
wherein the stored page table mappings comprise plural tag-guard control bits for each page table entry and the memory access circuitry is responsive to at least one of the plural tag-guard control bits having a predetermined first value to perform the tag-guarded memory access to the addressed location and the memory access circuitry is responsive to the tag-guard control bit having a predetermined second value to perform the non-tag-guarded memory access to the addressed location (Otherwise (e.g., if the MCD table pointer contains a zero address), the MCD validation for the application is presumed to be disabled [0054] Zero being the second value and 1 being the first value).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 13. Stark also discloses:
wherein the apparatus is arranged to set the tag-guard control information in the stored page table mappings in dependence on whether the addressed location is allocated for instruction or data storage (the processing system may further determine whether the requested memory access operation references a pointer to a user memory page. If so, the MCD validation of the pointer is presumed to be enabled. Otherwise (e.g., if the pointer references a privileged page), the MCD validation of the pointer is presumed to be disabled or may be performed using a separate MCD table (e.g., an optional supervisor/OS MCD table) [0055]).

Regarding claim 21 the limitations of this claim have been noted in the rejection of claim 13. Stark also discloses:
wherein the apparatus is arranged to set the tag-guard control information in the stored page table mappings in dependence on whether the addressed location is allocated as kernel space or as user space (the processing system may further determine whether the requested memory access operation references a pointer to a user memory page. If so, the MCD validation of the pointer is presumed to be enabled. Otherwise (e.g., if the pointer references a privileged page), the MCD validation of the pointer is presumed to be disabled or may be performed using a separate MCD table (e.g., an optional supervisor/OS MCD table) [0055] note that this is an “or” limitation, and the prior art discloses setting the guard information in dependence is the address is user space).

Regarding claim 24 the limitations of this claim have been noted in the rejection of claim 23. Stark also discloses:
 A storage medium storing the computer program of claim 22 (The flash device 1322 may provide for non-volatile storage of system software, including basic input/output software (BIOS) as well as other firmware of the system [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Stark et al. PG Pub US 2017/0177429 A1 discloses memory corruption hardware.
Durham et al. PG Pub US 2007/0157003 A1 discloses translation and comparison logic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133